DENIED; and Opinion Filed September 29, 2015.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-01168-CV

                   IN RE CHARLES HENSLEY MITCHELL, JR., Relator

                  Original Proceeding from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. TX-15-00748

                              MEMORANDUM OPINION
                        Before Justices Lang-Miers, Evans, and Whitehill
                                    Opinion by Justice Evans
       Relator filed this petition for writ of mandamus requesting that the Court compel the trial

court to set this case for jury trial. Ordinarily, to obtain mandamus relief, a relator must show

both that the trial court has clearly abused its discretion and that relator has no adequate appellate

remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). We

conclude relator has failed to establish a right to relief. We deny the petition.




                                                     /David W. Evans/
                                                     DAVID EVANS
151168F.P05                                          JUSTICE